Exhibit MAXXAM INC. TAX ALLOCATION AGREEMENT WITH MAXXAM GROUP INC. THE PACIFIC LUMBER COMPANY and BRITT LUMBER CO., INC. OF FEBRURAY 9, 2004 This Agreement is made as of February 9, 2004, between MAXXAM Inc. ("Parent"), a Delaware corporation, MAXXAM Group Inc. ("MGI"), a Delaware corporation, The Pacific Lumber Company ("Pacific Lumber"), a Delaware corporation and Britt Lumber Co., Inc. ("Britt"), a California corporation. WHEREAS, Pacific Lumber and Britt are currently members, for federal income tax purposes, of the affiliated group within the meaning of Section 1504(a) of The Internal Revenue Code of 1986, as amended (the "Code") of which Parent is the common parent corporation (the "Group"); and WHEREAS, Pacific Lumber and Britt are currently members of a combined unitary reporting group for Arizona and California income tax purposes of which MGI is the common parent corporation (the "Forest Products Group"); and WHEREAS, pursuant to a tax allocation agreement dated as of May 21, 1988 (the "May 88 Agreement"), Parent and Pacific Lumber established a Tax Allocation Method, as hereinafter defined. As used herein, the term "Tax Allocation Method" shall mean a method for allocating the consolidated tax liability of a group among its members and for reimbursing the group's parent for the payment of such liability; and WHEREAS, on March 23, 1993, the May 88 Agreement was amended as between Parent and Pacific Lumber to establish a Tax Allocation Method for Pacific Lumber that included Scotia Pacific Holding Company ("Scotia") and Salmon Creek Corporation ("Salmon Creek"), then-existing subsidiaries of Pacific Lumber (the "March 93 Agreement"); and WHEREAS, Scotia, which was a wholly owned subsidiary of Pacific Lumber, ceased to be a member of the Group as a result of being merged into a newly formed wholly owned subsidiary of Pacific
